DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani (US 2011/0042470) with incorporation by reference of Deivasigamani II (US 2010/0195991), as specified in paragraph 78 of Deivasigamani. 
Regarding claim 1, Deivasigamani discloses a shower head adapted to receive a supply of water from a water heater and convey the supply of water to a user positioned below said shower head, said shower head comprising: 
(a) a controller (404) functionally connected to the water heater (408) (Figure 4 and paragraph 84); 
(b) a temperature sensor (Deivasigamani II, 22) configured to detect a temperature of the supply of water at said shower head (Deivasigamani II, Paragraph 137); 
(c) a valve (Deivasigamani II, 35) functionally coupled to said controller, said valve is adapted to control the magnitude of a shower at said shower head based on the supply of water (Deivasigamani II, Paragraphs 132 and paragraph 176, lines 11-16, recirculation occurs at learned or preprogrammed points when the temperature of water at the outlet falls outside of a desired threshold; Examiner interprets this to include learned programs pertaining to temperature data, as incorporated with ‘470; Deivasigamani II, Paragraph 146 and Paragraph 148, lines 3-5, The recirculation is operated by the internal recirculation valve 35, based upon its feedback from a controller, which as incorporated into ‘470 is controller 404); and 
(e) a presence sensor (406) configured to detect the presence of an object within a detection view of said presence sensor (Paragraph 87, lines 1-9), 
wherein if a first object is detected in a first detection by said presence sensor while the temperature of the supply of water at said shower head is determined by said controller to be outside of a temperature range of heated water, said valve is opened to allow draining of the supply of water until the temperature of the supply of water falls within a temperature range of heated water at which point said valve is closed and upon closure, said valve is configured to open upon a second detection of a second object, thereby preventing heated water wastage if said second detection fails to occur (Paragraphs 80 and 101-102, The sensor and system configured such that when an object is detected, internal recirculation initiates through the incorporated recirculation valve to get the water to a desired temperature; Examiner interprets fluid being moved from the demand point to the recirculation line as draining; The system is also configured such that a target temperature will be reached through recirculation (drainage), dependent upon whether the second detection adjusts the target temperature).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani with incorporation by reference of Deivasigamani II, further in view of Garvey (US 6,286,764).
Regarding claims 2-3, Deivasigamani with incorporation by reference of Deivasigamani II discloses the shower head of claim 1, but fails to disclose a system wherein said pre-determined setpoint temperature is automatically changed or increased upon a duration of use of said shower head within a period in which the supply of water is continuously requested to increase the comfort of the user.
Garvey discloses a system wherein a pre-determined setpoint temperature is automatically changed or increased upon a duration of use of said shower head within a period in which the supply of water is continuously requested (Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use and the system can be programmed on a desired time schedule to regulate water temperature; Examiner interprets this function as encompassing the function of increasing the temperature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Deivasigamani with incorporation by reference of Deivasigamani II with the disclosures of Garvey, providing a system wherein said pre-determined setpoint temperature is automatically changed or increased upon a duration of use of the shower head within a period in which the supply of water is continuously requested to increase the comfort of a user (Column 10, lines 35-38 and Column 12, lines 17-38, The system may be configured to chronologically adjust temperature based on timed use and the system can be programmed on a desired time schedule to regulate water temperature; Examiner interprets this function as encompassing the function of increasing the temperature), in order to provide for a system adaptable to relevant parameters, as disclosed by Garvey (Column 12, lines 17-20).
Regarding claim 4, Deivasigamani with incorporation by reference of Deivasigamani II and Garvey discloses the shower head of claim 3, wherein said controller (Deivasigamani, 404) further comprises a high temperature limit to which said increase is limited (Column 12, lines 40-48, The system may be configured to chronologically program temperatures up to a limit).
Response to Arguments
Applicant’s remaining arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752